Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 9. The prior art of records does not suggest the combination of “calculate a steady load prediction value and a peak load prediction value of the change target components based on the actual load measurement value of each of the change target components at each transmission interval and a state of progress in the change processing of the change target components, wherein the steady load prediction value is a predicted value of the change target components after completion of the change processing of all change target components, and the peak load prediction value is a maximum predicted value of the change target components during the change processing at each transmission interval until the completion of the change processing of all change target components; and adjust the transmission interval of the change instruction for each unchanged change target component that has not started the change processing such that the peak load prediction value does not exceed the predetermined threshold value”.
More specifically the prior art does teach “An information processing device comprising: a memory; and a processor coupled to the memory and the processor configured to: observe an actual load measurement value of each of change target components among a plurality of components arranged in a distributed processing system, each of the change target components having a communication connection for transmitting or receiving data of a processing result with another component; calculate a load prediction value of each of the change target components until completion of a change processing of all of the change target components based on the actual load measurement value of each of the change target components; adjust a transmission interval of a change instruction for instructing start of the change processing to each unchanged change target component that has not started the change processing when the load prediction value exceeds a predetermined threshold value; transmit the change instruction to each unchanged change target component that has not started the change processing at the adjusted transmission interval; calculate 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199